DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-23.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 09/30/2019. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2019/109404 application as required by 37 CFR 1.55.


Applicants' arguments, filed 05/04/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (WO 2013/034421 A2, Mar. 14, 2013) in view of Doff et al. (US 2005/0281758, Dec. 22, 2005).
Deng et al. disclose a dentifrice composition comprising at least 0.1% by weight of organic acid having 1 to 3 carboxylic acid groups; wherein the dentifrice composition has a pH of greater than 6.0 (claim 1). Preferably the composition comprises the organic acid in an amount in the range of 0.2 to 20% by weight (page 11, lines 6-7). The organic acid may be an acidic amino acid, neutral amino acid or a mixture thereof. Suitable amino acids include glycine (page 11, lines 10-11). It is preferred that the pH is in the range 7.0 to 11.0 (page 13, lines 16-17). The composition may be a monophase hydrous composition comprising from 20 to 90% water (page 12, lines 16-19). The dentifrice may be a toothpaste (page 9, line 28). In a preferred embodiment the dentifrice comprises a fluoride source. Suitable fluoride sources include sodium monofluorophosphate. The composition comprises the fluoride source in an amount from 0.01 to 12% (page 13, lines 21-26). The composition comprises surfactant, thickener, humectant, or a combination thereof (claim 2). Types of thickeners that may be used include sodium carboxymethyl cellulose, carrageenan, xanthan gum, and silica based thickeners including silica aerogels (page 14, lines 21-24). Suitable humectants include glycerin and sorbitol (page 15, lines 21-22). The dentifrice composition may comprise optional ingredients which are common in the art. These ingredients include particulate abrasive materials. Such ingredients typically and collectively make-up less than 20% by weight of the dentifrice composition (page 16, lines 1-9). 
Deng et al. differ from the instant claims insofar as not disclosing wherein the composition comprises about 10% to about 50% sodium bicarbonate, 0.01% to about 10% silica abrasive, and about 5% to about 50% calcium carbonate.  
However, Dodd et al. disclose an oral care composition comprising a polishing agent. Examples of polishing agents include sodium bicarbonate, calcium carbonate, abrasive silica, or combinations thereof (¶ [0013]). The polishing agent is an abrasive. The polishing agents are present in an amount from about 5% to about 50% (¶ [0069]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Deng et al. disclose wherein the composition may comprise particulate abrasive materials. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated sodium bicarbonate, calcium carbonate, and abrasive silica into the composition of Deng et al. since these are known and effective abrasive materials for oral compositions and oral compositions may comprise a combination of abrasive materials as taught by Dodd et al. 
In regards to the amounts of sodium bicarbonate, calcium carbonate, and abrasive silica recited in the claims, Deng et al. disclose wherein the particulate abrasive material is less than 20%. Thus, the claimed amounts of sodium bicarbonate, calcium carbonate, and abrasive silica are obvious from this range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  
In regards to instant claims 3-5, Deng et al. disclose wherein humectants include sorbitol and wherein humectants are optional (see claim 2 of Deng et al.). Instant claim 3-5 recite wherein the composition may comprise 0% sorbitol. Therefore, the limitations of claims 3-5 are met by the teachings of Deng et al. 
In regards to instant claims 21 and 22, Deng et al. do not disclose wherein the organic acid is complexed or complexed with zinc. Therefore, a neutral amino acid (i.e. organic acid) that is uncomplexed and is not complexed with zinc is obvious. 

2.	Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (WO 2013/034421 A2, Mar. 14, 2013) in view of Doff et al. (US 2005/0281758, Dec. 22, 2005), and further in view of Basa et al. (US 2017/0135935, May 18, 2017).
	Instant claims 3-5 have been rejected as being obvious, as set forth supra. However, purely arguendo, for the purposes of complete prosecution, and for the purposes of this ground of rejection only, Deng et al. in view of Doff et al. will be interpreted as though it differs from the instant claims insofar as not disclosing wherein the composition comprises 0% to about 5% of humectant. 
	However, Basa et al. disclose a dentifrice composition (abstract). The composition may be substantially free of free of humectants. Humectants include glycerin, sorbitol, and combinations thereof. The composition comprises from 0% to less than 5% by weight of humectants (¶ [0032]). A potential advantage of having a dentifrice composition that is free or substantially free of humectants is those dentifrice composition may provide better fluoride uptake compared to those compositions having the high levels of humectants (¶ [0033]).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have modified the composition of Deng et al. to comprise 0% to less than 5% humectants since the composition comprises fluoride and such amount of humectants provide better fluoride uptake as taught by Basa et al. 

Response to Arguments
	Applicant argues that the addition of 2 wt. % of glycine with 20 wt. % sodium bicarbonate in Ex. 4 led to a 30% reduction in biofilm thickness and 54% reduction in Ca:EPS biofilm ratio vs. 20 wt. % sodium bicarbonate only as in Ex. 3. 
	The Examiner does not find Applicant’s argument to be persuasive. Ex. 4 and Ex. 3 differ in that Ex. 4 additionally comprises 2 wt. % glycine. Deng discloses on page 10, lines 23-25 wherein organic acids enhance the generation of enamel-like HAP crystals on tooth surfaces. Deng further discloses on page 11, lines 10-11 wherein the organic acid may be glycine. Thus, glycine generates hydroxyapatite. As evidence by Burhenne (Hydroxyapatite Toothpastes: What It Is, Benefits, & Best Brands, Feb. 26, 2022), when you brush, HAp can bind with pieces of plaque or bacteria so that you end up spitting them out, rather than letting them remain on the teeth (page 10). Thus, hydroxyapatite helps remove plaque (i.e. biofilm). Therefore, since glycine generates hydroxyapatite and hydroxyapatite helps remove plaque, one of ordinary skill in the art would reasonable expect a composition with the addition of glycine to reduce more biofilm than a composition without glycine. As such, Applicant’s showing does not appear to be unexpected and Applicant’s argument is unpersuasive.

	Applicant argues that Ex. 4 had improved sensorial experience vs. commercial high sodium bicarbonate dentifrices such as Ex. A. 
	The Examiner does not find Applicant’s argument to be persuasive. It is unclear what amount of sodium bicarbonate is present in Ex. A and how much it compares to the amount in Ex. 4. Therefore, it is unclear whether the improved sensorial experience is due to glycine or due to the amount of sodium bicarbonate in Ex. A. As such, Applicant’s argument is unpersuasive.

	Applicant argues that the addition of glycine at 2 wt. % with 40 wt. % sodium bicarbonate as in Ex. 5 led to a final biofilm thickness of 9.94 µm, which was a 35% reduction in biofilm thickness relative to the commercial high sodium bicarbonate dentifrice in Ex. A (i.e. no glycine), and had improved sensorial experience.
	The Examiner does not find Applicant’s argument to be persuasive. It is unclear what amount of sodium bicarbonate is present in Ex. A and how much it compares to the amount in Ex. 5. Therefore, it is unclear whether the reduction in biofilm thickness and improved sensorial experience is due to glycine or due to the amount of sodium bicarbonate in Ex. A. As such, Applicant’s argument is unpersuasive.

	Applicant argues that the additional of 2 wt. % of glycine with 40 wt. % sodium bicarbonate in Ex. 11 led to a 30% reduction in biofilm thickness and 15% reduction in Ca:EPS biofilm ratio vs. 40 wt. % sodium bicarbonate only as in Ex. 10. 
	The Examiner does not find Applicant’s argument to be persuasive. Ex. 10 does not comprise sodium bicarbonate and does comprise glycine. Furthermore, as discussed in the rejection, Dodd discloses wherein sodium bicarbonate is an abrasive. Ex. 10 comprises 16% cleaning silica. Ex. 11 comprises 5% cleaning silica and 40% sodium bicarbonate. Thus, Ex. 11 comprises more abrasives than Ex. 10. One of ordinary skill in the art would reasonably expect a composition comprising more abrasives to have greater reduction in biofilm thickness since more abrasives would allow more biofilm to be removed. As such, Applicant’s showing does not appear to be unexpected and Applicant’s argument is unpersuasive.

	Applicant argues that the addition of glycine at 2 wt. % with 40 wt. % sodium bicarbonate as in Ex. 11 led to a final biofilm thickness reduction of 38% and 44% compared to the sodium bicarbonate dentifrices in Ex. A and Ex. B, respectively (i.e. with no glycine), and had improved sensorial experience.
	The Examiner does not find Applicant’s argument to be persuasive. It is unclear what amount of sodium bicarbonate is present in Ex. A and in Ex. B and how much it compares to the amount in Ex. 11. Therefore, it is unclear whether the reduction in biofilm thickness and improved sensorial experience is due to glycine or due to the amount of sodium bicarbonate in Ex. A and in Ex. B. As such, Applicant’s argument is unpersuasive.

	Applicant argues that the combination of (1) moderate levels of bicarbonate salt and (2) neutral amino acid led to a dramatic reduction in biofilm thickness and lower fluorescence ratio while retaining suitable sensory attributes.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, Applicant’s showing is unpersuasive. However, even if Applicant’s showing were to be probative of unexpected results, instant claim 1 is not commensurate in scope with the showing. Instant claim 1 recites a bicarbonate salt. Applicant’s showing uses sodium bicarbonate as the bicarbonate salt. One of ordinary skill in the art would not reasonably expect sodium bicarbonate to be reasonably representative of bicarbonate salts since different salts have different chemical structures and properties that may affect their ability to effectively remove biofilm.
	Furthermore, instant claim 1 recites a neutral amino acid. Applicant’s showing uses glycine as the neutral amino acid. One of ordinary skill in the art would not reasonably expect glycine to be reasonably representative of neutral amino acid since different amino acids have different chemical structures, which would allow for different amino acids with different properties. It is unclear whether all neutral amino acids would have the same property as glycine when combined with sodium bicarbonate.
	Additionally, instant claim 1 recites about 1 to about 60% bicarbonate salt. Applicant’s showing uses 20 or 40% sodium bicarbonate. One of ordinary skill in the art would not reasonably expect 20 or 40% to be reasonably representative of about 1 to about 60% since Applicant stated that moderate levels of bicarbonate salt is required and it is not clear that about 60% is a moderate amount. 
	Also, instant claim 1 recites about 0.01 to about 10% neutral amino acid. Applicant’s showing uses 2% glycine. One of ordinary skill in the art would not reasonably expect 2% to be reasonably representative of about 0.01 to about 10% since the claimed amount of sodium bicarbonate may be as high as 60% and it is unclear whether about 0.01% would be enough to improve the taste the composition and aid in biofilm reduction. 

Conclusion
Claims 1-23 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612